Opinion filed October 11, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00252-CV
                                             ___________

              SALETA HERNANDEZ, Appellant
                         V.
      SAFECO INSURANCE COMPANY OF INDIANA AND
     NATIONAL CATASTROPHE ADJUSTERS, INC., Appellees

                          On Appeal from the 104th District Court
                                  Taylor County, Texas
                              Trial Court Cause No. 26732-B

                           MEMORANDUM OPINION
        Saleta Hernandez has filed in this court a motion to withdraw her notice of
appeal. In the motion, Hernandez requests that her notice of appeal “be deemed
withdrawn . . . and the appeal herein dismissed.” In accordance with that request,
we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion is granted, and the appeal is dismissed.


October 11, 2018                                                   PER CURIAM
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.